                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                                1:17-cr-3338-JMC

MILTON BOUTTE,
JOE DIAZ,
ARTURO VARGAS,
and GEORGE LOWE,

              Defendants.

                           THIRD AMENDED SCHEDULING ORDER

       For reasons appearing to the Court, the Court VACATES the March 12, 2019 Second

Amended Scheduling Order. The Court imposes the following deadlines and directions:

       1. September 13, 2019:       James Hearing at 1:30 p.m., Third Floor Courtroom, Joe

                                    Skeen Federal Building and U.S. Courthouse, 500 North

                                    Richardson Avenue, Roswell, New Mexico 88201;

       2. September 27, 2019:       Consolidated Final Pretrial Order; disclosure of exhibit and

                                    witness lists;

       3. October 4, 2019:          Pretrial Conference at 9:00 a.m., Third Floor Courtroom, Joe

                                    Skeen Federal Building and U.S. Courthouse, 500 North

                                    Richardson Avenue, Roswell, New Mexico 88201;

       4. October 30, 2019:         Jury Selection/Trial at 9:00 a.m.

                                    Pete V. Domenici U.S. Courthouse

                                    333 Lomas Boulevard NW

                                    Albuquerque, New Mexico 87102.
                                            Directions

       Discovery: The Court orders that the United States shall continuously make available

discovery on an ongoing basis, and make available to the defendants by the time required by the

applicable law all material for which disclosure is mandated by Giglio v. United States, 405 U.S.

150 (1972), and the Jencks Act, 18 U.S.C. § 3500.

       Trial: The trial will last one week (six days from Wednesday, October 30, 2019, through

Wednesday, November 6, 2019).           The Court further orders, pursuant to 18 U.S.C. §

3161(h)(7)(B)(ii), that the time between the entry of this Order and the trial date is excluded for

the purposes of the Speedy Trial Act computation.



                                                            Entered for the Court
                                                            this the 27th day of June, 2019

                                                            /s/ Joel M. Carson III______
                                                            Joel M. Carson III
                                                            United States Circuit Judge
                                                            Sitting by Designation




                                                2
